     Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA

CANDICE CHAPMAN,et al.                        )
                                              )
            Plaintiffs,
                                              )
v.                                            )
                                              ) 2:15-CV-125-RCL-WC
THE CITY OF CLANTON,et al.,                   )
            Defendants.                       )
                                              )
                                              )
                                              )
                          -IPROPOSE114ROTECTIVE ORDER

            The parties hereto having consented through their respective counsel for the

entry of this Consent Protective Order in order to protect the confidentiality of

certain information and to facilitate discovery, it is further ORDERED that:

            1.    This protective order shall govern all documents and testimony

pertaining to such confidential documents produced by the parties that are

designated as confidential in Paragraph 2 of this protective order. Furthermore,

this protective order shall govern all information derived from such documents and

testimony, as well as copies, excerpts, or summaries thereof.

            2.    The purpose of this protective order is to protect against the

unnecessary disclosure of confidential information. Information and documents

protected by this Consent protective order shall include:

            a.    All information and documents that refer to, reflect upon, or relate to:




1531277.4
   Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 2 of 10




                 (i) any current or former probationer supervised by Judicial Services,

                 LLC ("JCS"), Correct Care Solutions, LLC ("CCS"), CHC

                 Companies, Inc. ("CHCC"), the City of Clanton ("Clanton"), or any

                 current or former employee of JCS, CCS CHCC, or Clanton,

                 including, but not limited to, documents contained in such

                 probationers' JCS and/or Court files or employees' files and/or

                 information pertaining to a JCS probationers' JCS and/or Court files

                 disclosed in deposition testimony, with the exception of such

                 information which is a matter of public record;

            b.   Any information or documents that refer to, reflect upon, or relate to

                 any person who is currently or was previously a defendant in the City

                 of Clanton Municipal Court ("Court"), including, but not limited to,

                 documents contained in such defendants' Court files and/or

                 information pertaining to defendants' Court files disclosed in

                 deposition testimony, with the exception of such information which is

                 a matter of public record.

            c.   Any medical or financial information relating to the Plaintiffs, any

                 current or former probation supervised by JCS, CCS, CHCC or

                 Clanton, any current or former defendants of the Court, or any current

                 or former employee of JCS, CCS, CHCC, or Clanton, not generally


                                              2
1531277.4
    Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 3 of 10




                 available to the public;

           d.    Any other documents or testimony which a party in good faith

                 designates as "confidentiaP.

           The information and documents protected by this protective order shall be

referred to as "confidential materials". The restrictions regarding disclosure of

confidential materials apply with equal force to the documents and any excerpts,

analyses, or summaries of such items of the information contained therein to the

extent that those secondary documents themselves contained information

designated in good faith as confidential, as well as to any pleadings, memoranda,

briefs, exhibits, transcripts, or other documents that may be prepared in connection

with this litigation which contained or refer to the confidential information

contained therein, regardless of markings.

           3.   "Disclosure" or "to disclose" shall mean to divulge, reveal, describe,

summarize, paraphrase, quote, transmit, or otherwise provide or communicate to

any person or entity the confidential materials, whether pursuant to request,

interrogatory, process, or otherwise, and whether in accordance with the Federal

Rules of Civil Procedure or otherwise.

           4.   Such confidential rnaterials shall be used solely for the purpose of this

action, shall not be used for any other business, competitive or other purposes, and

shall not be disclosed to any other person or third party other than:


                                             3
1531277A
    Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 4 of 10




            a.   Counsel for the parties in the above-styled action, including

                 employees of such counsel to the extent necessary to render

                 professional services in the above- entitled action;

            b.   The parties in the above-styled action;

            c.   The Court and persons employed by the Court working on this

                 litigation;

            d.   Court reporters at the proceedings in this action;

            e.   Experts or consultants retained or consulted by the parties in

                 connection with this litigation, but only as set out in Paragraph 5

                 below; and

            f.   Deponents, trial witnesses, potential witnesses, prospective jurors and

                 jurors in connection with this litigation, but only as set out in

                 Paragraph 5 below.

            5.   Prior to making the disclosure of any confidential materials pursuant

to subsections (e) and (f) of Paragraph 4, counsel making such disclosure shall

inform any person to whom disclosure is being made that the information or

documents to be disclosed, or any portions thereof, may be used only for the

purposes set forth in this consent protective order.

            6.   In the event that any confidential information as described in

Paragraph 2 above is referred to or used in the deposition of any person initiated by


                                             4
1531277.4
     Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 5 of 10




any party, the parties' counsel shall have the option, during the deposition or

within 14 days after the deposition, to require the reporter to prepare that portion of

the transcript and any confidential documents that are exhibits under seal. Such

transcripts, exhibits, and the information contained therein shall remain protected

under this consent protective order regardless of whether the parties' counsel

exercises the option provided by this subparagraph. Moreover, the parties may, at

the deposition or within 14 days after receiving a copy of the deposition

transcripts, designate deposition testimony or portions thereof as "confidential."

            7.   This protective order does not limit the right of any party to object to

the scope of discovery or to any particular discovery request in this litigation.

            8.   To the extent deemed to be relevant and responsive (and otherwise

discoverable under Fed. R. Civ. P 26), the juvenile records and incidental juvenile

records ARE DISCOVERABLE under the following terms and conditions to

protect these records:

            a.   The parties' attorneys of record SHALL be entitled to review and

                 copy the documents.      The attorneys SHALL maintain all of the

                 records at their respective offices. The term "juvenile records" shall

                 be construed broadly and shall include any records of any person who

                 is currently or was previously a defendant in the City of Clanton

                 Municipal Court and which records indicate such person was a


                                             5
1531277.4
   Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 6 of 10




                 juvenile at the relevant time.

            b.   Although the producing party may produce the juvenile and incidental

                 juvenile records in unredacted format and/or without a "confidential"

                 designation, in the event that any of the juvenile records or incidental

                 juvenile records are used at trial or used in conjunction with any filing

                 or other public disclosure in this case, they SHALL be maintained

                 under seal by the Clerk of Court for the U.S. District Court for the

                 Middle District of Alabama.

            c.   The juvenile and incidental juvenile records in the possession of any

                 of the attorneys SHALL be destroyed at the conclusion of the action,

                 and no copies are to be given to anyone.

            d.   Juvenile and incidental juvenile records SHALL NOT be e-filed, but

                 instead SHALL be filed under seal with the Clerk's office to preserve

                 the juvenile and incidental juvenile records from being released to the

                 public.

            e.   To the extent any of the parties learn of any of the materials contained

                 in the juvenile or incidental juvenile records, they are hereby

                 ORDERED that the information is confidential and not to be

                 discussed with anyone not directly a party to this action or their

                 attorney of record.


                                              6
1531277.4
     Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 7 of 10




            9.    Upon request by the producing party, within 90 days ofthe conclusion

of this matter as to all parties, confidential materials produced by the producing

party, as well as all copies excerpts thereof, shall be returned to the producing

party at the cost of the requesting party. In the event counsel possesses attorney

work-product containing or referring to confidential materials, such attorney work-

product shall remain subject to the restrictions set forth in Paragraph 4 above or in

the alternative may be destroyed.          The term "confidential material" includes

probationers' or employees' medical conditions or treatment, hospitalizations, or

drug or alcohol rehabilitation.

            10.   Nothing in this protective order shall prevent a party from any use of

its own confidential materials. Moreover, nothing in this protective order shall

limit the right of the parties to use confidential materials for purposes of this

litigation, including in any pleadings, memoranda, briefs, exhibits, or other

documents which may be prepared in connection with this litigation.

            11.   The confidential materials described in paragraph 2.a. or 2.b. may be

filed with the Court or referred to in papers filed with the Court and do not have to

be filed under seal. However, the parties agree that the filing party shall be

responsible for redactions prior to filing, including but not limited to redactions in

accordance with the redaction requirements set forth in (1) Section I of the Middle

District of Alabama Administrative Procedures Manual and the redaction


                                             7
1531277.4
   Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 8 of 10




requirements for arrest reports set forth in Ala. Att'y Gen. Op. No. 2015-057 (July

30, 2015), and (3) Ala. Att'y Gen. Op. No. 2012-045 (March 13, 2012) .

Confidential information described in paragraph 2.c. may be filed with the Court or

referred to in papers filed with the Court if the information is in any municipal

court documents or any JCS documents or database (subject to the redaction and

exemption requirements set forth above), but if the information described in

paragraph 2.c. is from some other source (for example, a probationer's income tax

returns or employment records), then the paper must be filed under seal unless

otherwise provided by the Court or agreed to by the parties in writing. In the event

any other confidential materials are included in any paper filed with the Court, or

any of the confidential materials described in paragraph 2.a. or 2.b. are exempted

from disclosure by Alabama's Open Records Act, such paper shall be filed under

seal, except as otherwise provided by the Court, or as otherwise agreed to by the

parties in writing.

            12.   The inadvertent or unintentional disclosure of any confidential

materials or restricted materials shall not be construed to be a waiver, in whole or

part, of any party's claim of confidentiality, either as to the specific confidential

material disclosed or as to other related information.

            13.   Further, nothing in this protective order shall be construed as a waiver

to object to the production of any materials on any grounds, including but not


                                              8
1531277.4
     Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 9 of 10




limited to, attorney work product and/or attorney-client privilege. The parties

reserve the right to assert any and all privileges available under the Rules of Civil

Procedure.

            14.   Clawback: The parties have agreed to the following per Fed.R.Evid.

502(and otherwise) and this Court ORDERS as follows: If in connection with this

case, a producing party discloses information or produces documents that are either

(1) restricted documents or (2) that are privileged or protected by the attorney-

client privilege or attorney work product protection or any other applicable

privilege or protection ("disclosed protected informatioe), the receiving party

must immediately return or destroy all copies of any disclosed protected

information (electronic or otherwise) if notified by the producing party that such

information or docurnents have been produced (and will provide certification of

counsel that all of the disclosed protected information has been returned or

destroyed). If the party receiving party becomes aware of the disclosed protected

information on its own accord, it will take the same actions and notify the

producing party of the same.       Further, the production of such disclosed protected

information shall not result in a waiver of any privilege or protection and shall not

result in a subject matter waiver of any kind. This provision has no effect on the

rights of any party to request information or documents in discovery or the rights

of any party to dispute the designation of information or documents as privileged


                                            9
1531277.4
  Case 2:15-cv-00125-RCL-SMD Document 122 Filed 07/08/19 Page 10 of 10




or protected after the return of any alleged protected information or documents.

            15.   Any party may apply to the Court for relief from this protective order.

No party shall disclose any disclosed protected information, juvenile or incidental

juvenile information, or information designated as "confidentiar by an opposing

party without the written consent of the opposing parties or the express permission

ofthe Court.

            16.   Before seeking relief from the Court due to an alleged violation ofthis

protective order, the party seeking relief will attempt to resolve the matter by

agreement with the other party.

            17.   The terms of this Consent protective order are subject to modification,

extension, or limitation as may be hereinafter agreed to by all parties, or by order

ofthe Court.

                          DONE AND ORDERED THIS                     2019



                                                   c,
                                           Royce C. Lamberth
                                           UNITED STATES DISTRICT JUDGE




                                             10
1531277.4
